
	

113 S1396 IS: To authorize the Federal Emergency Management Agency to award mitigation financial assistance in certain areas affected by wildfires.
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1396
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mr. Udall of Colorado
			 (for himself and Mr. Inhofe) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To authorize the Federal Emergency Management Agency to
		  award mitigation financial assistance in certain areas affected by
		  wildfires.
	
	
		1.Wildfire mitigation
			 assistance
			(a)In
			 generalSection 420 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5187) is amended—
				(1)by redesignating subsection (d) as
			 subsection (e); and
				(2)by inserting
			 after subsection (c) the following:
					
						(d)Post disaster
				mitigation assistanceThe President may provide hazard mitigation
				assistance in accordance with section 404 in any area in which assistance was
				provided under this section, whether or not a major disaster had been
				declared.
						.
				(b)Conforming
			 amendmentsThe Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.) is amended—
				(1)in section 404(a)
			 (42 U.S.C. 5170c(a))—
					(A)by inserting
			 before the first period , or any area in which assistance was provided
			 under section 420; and
					(B)in the third
			 sentence, by inserting or event under section 420 after
			 major disaster each place that term appears; and
					(2)in section 322
			 (e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section
			 420 after major disaster each place that term
			 appears.
				
